Citation Nr: 1748961	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-21 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine as secondary to service-connected osteoarthritis of both knees.  


REPRESENTATION

Veteran represented by:	Virginia Noble, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
	
The Veteran testified before the undersigned Veterans Law Judge during a December 2016 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDING OF FACT

The competent and probative evidence establishes that the Veteran's low back disability has as likely as not been aggravated by his service-connected osteoarthritis of both knees.  


CONCLUSION OF LAW

The criteria for service connection for a disability of the lumbar spine as secondary to service-connected osteoarthritis of both knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.102, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

The Veteran is seeking entitlement to service connection for a disability of the lumbar spine as secondary to service-connected osteoarthritis of both knees.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection could be warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence of record establishes that the Veteran has been diagnosed with a disability of lumber spine since 1996.  See, e.g., November 2011 VA examination.  

Further, the medical evidence of record, both VA and private, and an independent medical expert opinion provided by the Veteran demonstrate that the Veteran's low back disability has as likely as not permanently increased in severity and this increase is proximately due to his service-connected osteoarthritis of both knees.  In particular, the Board finds that the Veteran's gait was normal prior to October 2010, but as the severity of his knee disabilities increased, the Veteran's gait deteriorated since 2011.  

In October 2010, VA examination for his knee disability was conducted.  The examiner noted that the Veteran's start-up gait was antalgic, but smoothed as he walked.  

In December 2010, the AOJ issued a rating decision granting the Veteran an increased evaluation for his knee disability from noncompensable rating to a 10 percent rating.  

In August 2011, the Veteran's private doctor, Dr. K., noted that the Veteran's gait was normal, and provided an opinion that it was at least as likely than not that the Veteran's knee arthritis had contributed to his current back condition and recent symptom worsening.  

In the same month, the Veteran filed a claim for secondary service connection for his low back disability due to his service-connected knee disabilities.  

In November 2011, the Veteran was afforded a VA examination for his low back condition.  The examiner observed that the Veteran's gait was normal, but provided an opinion that "a knee condition would likely only cause a back condition or worsen a back condition if it caused abnormal gait."  

In September 2014, the Veteran went through a VA examination for his knees.  The report notes that the Veteran constantly used braced and a cane and that the Veteran was not able to tandem, heel, or toe walk.   

In December 2016, the Veteran submitted a medical opinion written by Dr. M., a medical doctor who is Board certified by the American Academy of Orthopedic Surgeons and practiced as an orthopedic surgeon for over 26 years.  He reviewed the medical evidence 

Dr. M. states in his report that he reviewed the Veteran's claims file, VA examinations, private medical records, lay statements, and medical treaties.  He reviewed medical records dating from May 2005 through June 2016.  He also interviewed the Veteran in person after reviewing all medical documents.  

Dr. M conducted a telephone interview with the Veteran on December 5, 2016.  During the interview, the Veteran reported that he began having a mild limp while he was in the military, but until around 2000, his limp used to go away after less than a minute of ambulation following any prolonged sitting.  In around 2002, his limp started becoming more prevalent.  Over the next 10 to 12 years, both his limp and back pain progressively worsened.  By late 2011 or 2012, the pain in his right knee had reached the point where he subsequently required a cane in order to be able to ambulate.  The Veteran stated that he had never injured his thoracolumbar region; he had never been in any type of accident nor had he ever sustained a work or sports injury where he experienced low back pain.  The Veteran reported that he used a back brace, a TENS unit, his hot tub, and Tylenol 3 to help mitigate his low back pain and also continued to do his exercise program taught by his physical therapist.  Dr. M. Independent Medial Opinion, at 18.  

Based on the review of the record and his expertise as an orthopedic surgeon, Dr. M. opined that it is at least as likely as not that the Veteran had a chronic mechanical low back syndrome.  According to Dr. M., the precipitating event of this disability can be an acute injury or secondary to chronic low grade insults to the lumbar spine such as an antalgic gait.  Id., at 21.  The Board notes that this statement confirms with the November 2011 VA examiner's assessment that an abnormal gait would cause low back pain.  Dr. M., further provides an assessment that the Veteran's unbalanced gait was due to a progressively painful right knee and attempting to unload his right lower extremity.  To support his assessment, Dr. M., cited an academic article authored by a medical doctor in the field and provided his personal knowledge obtained by treating a veteran in a similar situation.  Id., at 22.  Further, Dr. M., opines that the there was a significant increase in the Veteran's antalgic gait beginning after the November 2011 evaluation at VA.  He notes that the Veteran was not using a device to help him ambulate during the November 2011 examination, but by 2012, he was utilizing a cane, and then rapidly progressed to a four-quadrant cane by 2013, and subsequently a rolling walker.  Id., at 23.  Further, Dr. M., concludes that from 2012 to 2016, the Veteran's right knee and thoracolumbar symptoms markedly accelerated and that accordingly, it is at least as likely as not that as of 2012, and continuing through the present time that the Veteran's normal progressive chronic mechanical low back syndrome was significantly accelerated as manifested by a progressively worsen gait requiring a rolling walker in order to stand or ambulate in a matter of several years.  Id.  

Finally, Dr. M., concluded that it was at least as likely as not that as of 2011 or 2012 the Veteran's thoracolumbar symptoms were permanently aggravated/accelerated beyond the normal progressive symptomatology due to the increased severity of his right knee pain/antalgic gait.  

The Board finds that Dr. M. is competent to opine about the Veteran's lumber spine condition based on his expertise as an orthopedic surgeon who practiced for over two decades.  Moreover, the Board finds that his opinion is credible because his analysis is based on a thorough review of the Veteran's records from the past and a telephone interview with the Veteran.  Therefore, the Board finds Dr. M.'s opinion is highly probative in this case.  Further, the Board does not find significant evidence in the claims file that contradicts or conflicts with Dr. M. assessment and opinions.  In particular, the record in the claims file reflects that the Veteran was assigned a noncompensable rating for his knees until it was raised to a 10 percent in December 2010 and that starting from 2010, the medical professionals started to report that the Veteran's gait became unbalanced and abnormal.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that it is more likely than not that the Veteran's knee conditions permanently increased and aggravated the severity of his low back disability by altering the Veteran's gait as the knee condition worsened.  Therefore, service connection is warranted.  See 38 U.S.C.A. § 5107 (b).




ORDER

Entitlement to service connection a disability of the lumbar spine as secondary to service-connected osteoarthritis of both knees is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


